


Exhibit 10.13
 
 
 
 
 
 
 
SCHEDULE OF EXECUTIVES WITH MANAGEMENT CONTINUITY AGREEMENTS
 
 
 
 
 
 
 
 
 
Title
 
Name
 
Years /Comp*
 
Excise Tax Gross Up?
Chairman, President and Chief Executive Officer
 
Stephen D. Newlin
 
3
 
Y
Executive Vice President and Chief Operating Officer
 
Robert M. Patterson
 
3
 
Y
Executive Vice President and Chief Financial Officer
 
Bradley C. Richardson
 
2
 
N
Executive Vice President, Global Operations and Process Improvement
 
Thomas J. Kedrowski
 
3
 
Y
Senior Vice President, President of Performance Products and Solutions
 
Michael A. Garratt
 
2
 
N
Senior Vice President, Chief Commercial Officer
 
Michael E. Kahler
 
3
 
Y
Senior Vice President, President of Designed Structures and Solutions
 
Julie McAlindon
 
1
 
Y
Senior Vice President and President, Global Specialty Engineered Materials
 
Craig M. Nikrant
 
1
 
Y
Senior Vice President, President of Distribution
 
Kurt C. Schuering
 
1
 
Y
Senior Vice President and Chief Information and Human Resources Officer
 
Kenneth M. Smith
 
3
 
Y
Senior Vice President and President, Global Specialty Color, Additives and Inks
 
John V. Van Hulle
 
1
 
Y

* Years of compensation payable upon change of control




